             Case 3:17-cr-00265-JAM Document 66 Filed 09/03/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

    UNITED STATES OF AMERICA

            v.
                                                                  No. 3:17-cr-265 (JAM)
    ANDREW DEME,
        Defendant.


                              TEMPORARY RESTRAINING ORDER

           The United States has moved for the entry of a restraining order concerning settlement

funds from a civil matter pending before the Florida state court. 1 The United States has shown

that a temporary restraining order is necessary to preserve this asset. 2 Accordingly, pursuant to

the All Writs Act, 28 U.S.C. § 1651,

IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

      1. The Defendant, Andrew Deme, Waters Club Holdings, Inc., and Waters Club

           Worldwide, Inc., and those acting in concert with them or on their behalf, their attorneys,

           and any other agents, are hereby enjoined from releasing, transferring, or disposing of

           any settlement funds in the matter of Waters Club Holdings, Inc., et al. v. Charles

           Pearlman, et al., Docket No. CACE-18-029342, a civil matter pending in the Circuit

           Court of the Seventeenth Judicial Circuit In and For Broward County, Florida.

      2. The United States shall serve a copy of this Order upon the Defendant, Andrew Deme, all

           counsel of record in Waters Club Holdings, Inc., et al. v. Charles Pearlman, et al.,

           Docket No. CACE-18-029342, and the Clerk of Court for the Seventeenth Judicial

           Circuit In and For Broward County, Florida on or before September 8, 2021.


1
    Doc. #61.
2
    See Doc. #43.
      Case 3:17-cr-00265-JAM Document 66 Filed 09/03/21 Page 2 of 2




3. This restraining Order shall remain in effect for 21 days until September 24, 2021

    subject to renewal upon motion of the Government and subject to an opportunity of

    Deme or other interested parties to file a response.

4. The Government shall ensure that a copy of this order is served not later than September

    7, 2021 on defendant Andrew Deme and other interested parties.

5. The Court shall conduct a telephonic status conference at 3:30pm on September 10,

    2021 to set a calendar for further proceedings.

It is so ordered.

Dated at New Haven, Connecticut this 3rd day of September 2021.

                                                           /s/ Jeffrey Alker Meyer
                                                           Jeffrey Alker Meyer
                                                           United States District Judge
